
	

116 S281 IS: End Shutdowns Act
U.S. Senate
2019-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 281
		IN THE SENATE OF THE UNITED STATES
		
			January 30, 2019
			Mr. Kaine introduced the following bill; which was read twice and referred to the Committee on Appropriations
		
		A BILL
		To provide for a period of continuing appropriations in the event of a lapse in appropriations
			 under the normal appropriations process, and to prohibit consideration of
			 other matters in the Senate if appropriations are not enacted.
	
	
		1.Short title
 This Act may be cited as the End Shutdowns Act.
		2.Automatic
			 continuing appropriations; requirement to consider appropriations measures
			(a)In
 GeneralChapter 13 of title 31, United States Code, is amended by adding at the end the following:
				
					1311.Automatic continuing
				appropriations; requirement to consider appropriations measures
 (a)(1)(A)On and after October 1 of each fiscal year, if an appropriation Act for such fiscal year with respect to the account for a program, project, or activity has not been enacted and continuing appropriations are not in effect with respect to the program, project, or activity, there are appropriated such sums as may be necessary to continue, at the rate for operations specified in subparagraph (B), the program, project, or activity if funds were provided for the program, project, or activity during the preceding fiscal year.
 (B)The rate for operations specified in this subparagraph with respect to a program, project, or activity is the rate for operations for the preceding fiscal year for the program, project, or activity—
 (i)provided in the corresponding appropriation Act for such preceding fiscal year;
 (ii)if the corresponding appropriation bill for such preceding fiscal year was not enacted, provided in the law providing continuing appropriations for such preceding fiscal year; or
 (iii)if the corresponding appropriation bill and a law providing continuing appropriations for such preceding fiscal year were not enacted, provided under this section for such preceding fiscal year.
 (2)(A)On and after October 1 of each fiscal year, if continuing appropriations for such fiscal year are in effect under paragraph (1) for any program, project, or activity, except as provided in subparagraph (B), it shall not be in order in the Senate to move to proceed to any matter, including any privileged matter, other than a measure making regular or continuing appropriations for such fiscal year.
 (B)(i)During a period described in subparagraph (A), it shall be in order to move to proceed to legislation determined by the majority leader, with the concurrence of the minority leader, to be emergency legislation.
 (ii)For purposes of clause (i), the term emergency means a situation that is related to the prevention or mitigation of, or response to, loss of life or property, an act of terror, or a threat to national security.
 (C)This paragraph may not be waived or suspended in the Senate. (D)This paragraph is enacted—
 (i)as an exercise of the rulemaking power of the Senate and as such it is deemed a part of the rules of the Senate, but applicable only with respect to the procedure to be followed in the Senate during a period described in subparagraph (A); and
 (ii)with full recognition of the constitutional right of the Senate to change the rules (so far as relating to the procedure of the Senate) at any time, in the same manner, and to the same extent as in the case of any other rule of the Senate.
 (3)Appropriations and funds made available, and authority granted, for any fiscal year pursuant to this section for a program, project, or activity shall be available for the period beginning with the first day of any lapse in appropriations during such fiscal year and ending with the date on which the applicable regular appropriation bill for such fiscal year is enacted (whether or not such law provides appropriations for such program, project, or activity) or a law making continuing appropriations for the program, project, or activity is enacted, as the case may be.
 (b)An appropriation or funds made available, or authority granted, for a program, project, or activity for any fiscal year pursuant to this section shall be subject to the terms and conditions imposed with respect to the appropriation made or funds made available for the preceding fiscal year, or authority granted for such program, project, or activity under current law.
 (c)Expenditures made for a program, project, or activity for any fiscal year pursuant to this section shall be charged to the applicable appropriation, fund, or authorization whenever a regular appropriation Act, or a law making continuing appropriations until the end of such fiscal year, for such program, project, or activity is enacted.
 (d)This section shall not apply to a program, project, or activity during a fiscal year if any other provision of law (other than an authorization of appropriations)—
 (1)makes an appropriation, makes funds available, or grants authority for such program, project, or activity to continue for such period; or
 (2)specifically provides that no appropriation shall be made, no funds shall be made available, or no authority shall be granted for such program, project, or activity to continue for such period.
							.
			(b)Clerical
 AmendmentThe table of sections for chapter 13 of title 31, United States Code, is amended by adding at the end the following:
				1311. Automatic continuing
				appropriations; requirement to consider appropriations measures..
			
